                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


PETER GRAVES,                              JUDGMENT IN A CIVIL CASE

      Movant,

vs.


UNITED STATES OF AMERICA,                  CASE NO: 18-1256-STA-egb

      Respondent.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Granting §2255 Petition entered on February 21, 2019, the
Petition is hereby GRANTED.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 2/21/2019                     THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
